

115 HR 6926 IH: Pilot Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6926IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Coffman introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide deferment to certain Federal student loan borrowers who are accruing aeronautical
			 experience required for airline transport pilot certification.
	
 1.Short titleThis Act may be cited as the Pilot Act of 2018. 2.Deferral of loan repayment during accrual of aeronautical experience required for airline transport pilot certificationPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following new section:
			
				493E.Deferral of loan repayment during accrual of aeronautical experience required for airline transport
			 pilot certification
 (a)Deferral of loan repayment during accrual of aeronautical experienceIn addition to any deferral of repayment of a loan made under this title pursuant to section 428(b)(1)(M), 455(f)(2) or 464(c)(2)(A), a qualified borrower shall be eligible for a deferment, during which periodic installments of principal need not be paid and interest shall not accrue, for a period not to exceed 3 years following the attainment of a bachelor’s degree described in subsection (b)(1), except that a deferment under this subsection shall expire upon the qualified borrower’s—
 (1)completion of the aeronautical experience requirements imposed under section 44703 of title 49, United States Code, for the airline transport pilot certificate sought; or
 (2)failure to actively work to accrue the aeronautical experience required to apply for such certificate.
 (b)Qualified borrowerThe term qualified borrower means a borrower of a loan under this title who— (1)has attained a bachelor's degree with an aviation major from an institution of higher education that has been issued a letter of authorization by the Administrator of the Federal Aviation Administration under section 61.169 of title 14, Code of Federal Regulations; and
 (2)is actively working to accrue the aeronautical experience required to apply for an airline transport pilot certificate.
 (c)RegulationsNot later than one year after the date of enactment of the Pilot Act of 2018, the Secretary shall, in consultation with the Administrator of the Federal Aviation Administration, develop guidelines—
 (1)for determining for the purposes of this section when a borrower has completed the aeronautical experience requirements imposed under section 44703 of title 49, United States Code, for the airline transport pilot certificate sought;
 (2)for determining for the purposes of this section whether a borrower is actively working to accrue the aeronautical experience requirements required to apply for an airline transport pilot certificate; and
 (3)for reporting to the Secretary the progress a qualified borrower is making towards completion of such aeronautical experience requirements, including the frequency of such reporting.
 (d)Other definitionsIn this section: (1)Aeronautical experienceThe term aeronautical experience has the meaning given such term in section 61.1 of title 14, Code of Federal Regulations.
 (2)Airline transport pilot certificateThe term airline transport pilot certificate means an airman certificate described in section 44703(b)(2) of title 49, United States Code. . 